       Case 7:17-cv-07023-KMK Document 28-1 Filed 02/28/20 Page 1 of 4




UNITED STATES DISTRIC'.f COURT -,
SOUTHERN DISTRICT OF NEW YORK




                                           Plaintiff,
                                                         CaseNo.11•     70~3
                                                           Civ.            (KMK)(Ll'fS)
        -V-
                                                         CASE MANAGEMENT AND
 John Uk\Ch,                                             SCHEDULING ORDER


                     . .. .                Defendant.
                              ., "\   ',




KENNETH M. KARAS, District Judge:

                      At the confere.Ilc~ bef9re the Court held on _ _ _ _ _ _ _ _ _this
Case Management Plan and Scheduling Order was adopted in accordance with Rules 16-26(£) of the
Federal Rules of Civil Procedure. .         -. ..
1.            This case (is) @ t o be tried to a jury [circle one].

2.            No additional parties may be joined except with leave of the Court.

3.            Amended pleadings may not be filed except with leave of the Court.

4.            Initial disclosure pursuant to Rule 26(a)(l), Fed. R. Civ. P., will be completed not
              later than flpril ~'I, zoZD             [absent exceptional circumstances, within
              fourteen (14) days of the date of the parties' conference pursuant to Rule 26(f)].

5.            All/act discovery is to becompleted no later than A~u.st 31, loZ...o            [a
              period not to exceed 120 days unless the Court finds ilit the case presents unique
              complexities or other exceptional circumstances].

6.            The parties are to conduct discovery in accordance with the Federal Rules of Civil
              Procedure and the Local Rules of the Southern District of New York. The
              following interim deadline~ may be extended by the parties on consent without
              application to the Court, provided the parties meet the fact discovery completion
              date in paragraph 6 above:

              a.      Initial requests for production of documents to be served by   >9pnl «'{,2C2.D.
            Case 7:17-cv-07023-KMK Document 28-1 Filed 02/28/20 Page 2 of 4



                         b.        Interrogatories to be served by                Ape, l                    21./, ;;}020

                         c.        Depositions to be completed by                     Jul\/ J'i,               ;Jo 2 0
                                                                                                                                                        .
                                                                                                                                               · ,. ~., i   ·1 •
                                                                                                                                                                   . ._;.              .. .
                                                                                                                                                                             ,, • , l .. ;
                                      i.      Unless the parties agree or the Court so orders, 'depositions are not ·
                                      to be held until all parties have responded to initial requests for document
                                          . .. .
                              ·: :~. ~production
        ~   1,. ..   •

       ,, ,-...                    ii.     There is no priority in deposition by reason of a party's status as
                                   plaintiff or defendant.
                                                                                  . ~ ~ . ~~ ; .. , .             4°1··.;- ''.,..,-\~ \.:, ": --;~   _.,. ~~ . ·.-,. "'.1 ,.~ ~

                                   111.   Unless the parties agree br fue ;( }011.tt so":-orde:rs,,noh-narty . , ·_
                                   depositions shall follow initial party depositions. '            .. _, : ·.:

                         d.        Requests to Admit to be served no later than                                 Apn \ ~l/, 'J020 .
7.                       All expert disclosures, including reports, production of underlying documents and
                         depositions are to be completed by:

                         a.        Expert(s) of Plaintiff(s)     :fune                        ;)'-I~ -~ 020

                         b.        Expert( s) of Defendant(s)     r     Ur,€                  ;)LI I °dD2/)

,8.                      Motions: All motions and applications shall be goveme.~ by the Court' s
                         Individual Practices, including pre-motion conference. r~uirements. Summary
                         Judgment or other dispositive motions are due at the close of discovery. Pursuant
                         to the undersigned's Individual Practices, the parties shall request a pre-motion
                         conference in writing at least two (2) weeks prior to this deadline.

9.                       All counsel must meet for at least one hour to discuss settlement not later than
                         two weeks following the close of fact discovery.
                                                                   •r  5_.,. ~• i-1, ) /-\
                                                                        : : :..   ~   - (~;    •   •: - ~




10.                      a.     Counsel for the parties have discussed holding       ' a settlement conference
                                befor,e a Magistrate Judge.

                         b.        -i~~~~ies (req~est)      '1;not reques1) a settlement conference before a
                                   United States Magistrate Judge [circle one].

 11.                     a.        Counsel for the parties have discussed the use of the Court's Mediation
                                   Program.

                         b.         The parties (request)G:not requesj])hat the case be referred to the
                                    Court's Mediation Program [circle one].
       Case 7:17-cv-07023-KMK Document 28-1 Filed 02/28/20 Page 3 of 4




12.         a.     Counsel for the parties have discussed the use of a privately-retained
                   mediator.

            b.     The parties (intend)@ not i n ~ to use a privately-retained mediator
                   [circle one].

13 .        The parties shall submit a Joint Pretrial Order prepared in accordance with the
            undersigned's Individual Practices and Rule 26(a)(3), Fed.R.Civ.P. If this action
            is to be tried before a jury, proposed voir dire, jury instructions and a verdict form
            shall be filed with the Joint Pretrial Order. Counsel are required to meet and
            confer on jury instructions and verdict form in an effort to make an agreed upon
            submission.

14.         Parties have conferred and their present best estimate of the length of trial is


             plcMo-hl~ ;     4 do.y-=,
              l)efe~t: _             da.y s




                                         Page 3 of 4
        Case 7:17-cv-07023-KMK Document 28-1 Filed 02/28/20 Page 4 of 4




TO BE COMPLETED BY THE COURT:


15.           [Other directions to the parties:]

There will be no extensions of the deadline for completion of discovery past the date
discovery is scheduled to be completed in this Order without the permission of the Court,
nor should counsel assume that any extensions will be granted. Counsel may seek
permission for extension of interim discovery deadlines from the magistrate judge to whom
the case is referred. Counsel may seek permission for an extension of the deadline for
completion of discovery past the date discovery is scheduled to be completed in this Order
only after consenting to allowing the magistrate judge to handle the case for all purposes.

16.           The next Case Management Conference is scheduled for__J_oJ./_ 9____,/'--"-
                                                                                      2o:;___...,_+__
                                                                                                 /o : 3o

                                                           'f i(5/~·'.;.:·~
                                                      .        ?   '   •   .   .



              The movant' s pre-motion lett~:~~ ,due .-,

              The non-movant's response is due             /z:z/ lO
                                                          jI


SO ORDERED.

DATED:        White Plains, New York




                                                                KENNETH M . KARAS
                                                           UNITED STATES DISTRICT JUDGE

             ~           (,y,l/   ~ !Y!__ <;AMSL>~J J(                 Ci~         Jec.J/JJ,}_
                                      ~
